UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 16-1079


In Re:   LAWRENCE VERLINE WILDER, SR.,

                Petitioner.




             On Petition for Writ of Error Coram Nobis.
                         (5:12-cr-00003-H-1)


Submitted:   June 15, 2016                  Decided:   June 28, 2016


Before SHEDD, DUNCAN, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Lawrence Verline Wilder, Sr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Lawrence Verline Wilder, Sr., petitions this court for a

writ    of    error        coram    nobis    pursuant      to    28        U.S.C.      §    1651(a)

(2012).       In his petition, Wilder seeks an order from this court

vacating his criminal judgment.

       A     writ    of     error    coram      nobis     can    be    used      to    vacate      a

conviction          when    there    is     a   fundamental           error      resulting        in

conviction,         and     no   other     means     of   relief       is     available.          See

United States v. Denedo, 556 U.S. 904, 911 (2009).                                          But see

Carlisle v. United States, 517 U.S. 416, 429 (1996) (noting “it

is difficult to conceive of a situation in a federal criminal

case today where a writ of coram nobis would be necessary or

appropriate”)         (internal       quotation         marks    omitted         and       brackets

omitted).       The remedy is also limited to petitioners who are no

longer in custody pursuant to their conviction.                                  See Carlisle,

517 U.S. at 429.            “As a remedy of last resort, the writ of error

coram      nobis     is    granted    only      where     an    error       is   of        the   most

fundamental          character       and     there      exists        no    other      available

remedy.”       United States v. Akinsade, 686 F.3d 248, 252 (4th Cir.

2012) (internal quotation marks omitted).

       We    conclude        that    Wilder      fails    to     establish          that     he   is

entitled to a writ of error coram nobis.                          Accordingly, although

we grant Wilder leave to proceed in forma pauperis, we deny the

petition for a writ of error coram nobis.                         Wilder’s request for

                                                2
appointment   of   counsel   is   denied.   We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                      PETITION DENIED




                                    3